Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on February 5th, 2021
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabarnik et al., US PG PUB# 2005/0022207 (hereinafter Grabarnik) in view of Barney, US PG PUB# 2012/0221580 A1 (hereinafter Barney).
As for independent claim 1:
Grabarnik shows a computer-implemented method comprising: 
identifying a field associated with a set of events; identifying a set of unique values corresponding with the field in the set of events (Grabarnik shows identifying field with events in 0010, 0033-0035, 0076-0077); 
determining a count of a number of times each unique value corresponds with the field in the set of events; causing concurrent display of the set of unique values corresponding with the field in the set of events and the counts of the number of times the unique value corresponds with the field in the set of events. However in the same field of endeavor Barney teaches 
determining a count of a number of times each unique value corresponds with the field in the set of events in 0099, 0107;
causing concurrent display of the set of unique values corresponding with the field in the set of events and the counts of the number of times the unique value corresponds with the field in the set of events in 0016-0020. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Grabarnik to incorporate the teaching of Barney, thus allow the system to display corresponding events data and relevance links (0016, 0023).
As for dependent claim 2:Grabarnik – Barney suggests the method of claim 1, wherein the field is a field for which values are extracted from the set of events (Grabarnik, 0076-0077 and 0083). As for dependent claim 3:Grabarnik – Barney suggests the method of claim 1, wherein each event in the set of events includes a portion of raw data (Grabarnik, 0033 and 0042 show events including raw data).As for dependent claim 4:Grabarnik – Barney suggests the method of claim 1, wherein the set of events comprise a sample set of events selected by a user (Grabarnik, 0033-0035, see sample set of events by the user).As for dependent claim 5:Grabarnik – Barney suggests the method of claim 1, wherein the count comprises the number of times each unique value was extracted from the field in the set of events, the set of events having a plurality of fields (Grabarnik, 0076-0077 and Barney, 0079).As for dependent claim 6:Grabarnik – Barney suggests the method of claim 1 further comprising: determining a percent of the number of times each unique value corresponds with the field in the set of events relative to a total number of events in the set of events; and causing concurrent display of the percent with the set of unique values and the counts (Barney, 0099, 0107).As for dependent claim 7:Grabarnik – Barney suggests the method of claim 1 further comprising: determining a percent of the number of times each unique value corresponds with the field in the set of events relative to a total number of events in the set of events; and causing concurrent display of a graphical illustration representing the percent along with the set of unique values and the counts (Grabarnik, 0076-80 and Barney, 0099, 0107).As for dependent claim 8:Grabarnik – Barney suggests the method of claim 1, wherein the displayed set of unique values are presented in rows in a first column and the counts are displayed in a second column in a corresponding row (Grabarnik, 0033-0035, 0076-0077).As for dependent claim 9:Grabarnik – Barney suggests the method of claim 1, wherein the concurrent display includes row controls to populate a filter control with a selected value (Grabarnik, 0033-0034, Barney 0016-0018).As for dependent claim 10:Grabarnik – Barney suggests the method of claim 1, wherein each unique value in the concurrent display includes a link to populate a filter control with the corresponding unique value (Barney, 0016-0020, 0023).As for dependent claim 11:Grabarnik – Barney suggests the method of claim 1 further comprising: identifying a selection of a link of a displayed unique value; and causing presentation of the set of events with a key-value filter set in a filter control that corresponds with the selected displayed unique value (Grabarnik, 0033-0035, Barney, 0018-0020, see identifying a selection of a link and display events value).As for dependent claim 12:Grabarnik – Barney suggests the method of claim 1 further comprising determining a coverage within a source type, the coverage comprising a percent of tokens within events of the source type that have extracted values (Barney, 0061).As for dependent claim 13: method of claim 1 further comprising determining a confidence rating within a source type, the confidence rating indicating insight into an estimated success of existing extractions (Barney, 0007).As for independent claim 14:Claim 14 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claim 15:Claim 15 contains substantial subject matter as claimed in claim 2 and are respectfully rejected along the same rationale. As for independent claim 18:Claim 18 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claims 19-20:Claims 19-20 contain substantial subject matter as claimed in claims 10-12 and are respectfully rejected along the same rationale.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Allowable Subject Matter
Claims 6, 7, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175